Citation Nr: 0022632	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial compensable rating for post-
operative residuals of a left inguinal hernia repair.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from August 1980 to 
December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1993 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO) which 
denied service connection for a low back disability and 
granted service connection for the post-operative residuals 
of a left inguinal hernia repair, assigning it an initial 
noncompensable rating.  In March 1997, the veteran and his 
spouse testified at a Travel Board hearing at the RO, and in 
June 1997, the Board remanded the matter for additional 
development of the evidence.  


FINDING OF FACT

On numerous occasions beginning in June 1997, VA requested 
that the veteran provide evidence in connection with his 
pending claim; he has not responded to these requests or 
otherwise communicated with VA since March 1997; his current 
whereabouts are unknown.  


CONCLUSION OF LAW

By not responding to VA's requests for information and 
evidence necessary to make a decision relative to this 
appeal, the veteran abandoned his claims of service 
connection for a low back disability and an initial 
compensable rating for the post-operative residuals of a left 
inguinal hernia repair.  38 C.F.R. § 3.158 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records show that in June 1984, 
he was hospitalized for surgical treatment of a left inguinal 
hernia.  His post-operative course was uneventful, but for 
post spinal anesthesia headaches which were successfully 
treated.  On follow-up examination in July 1984, the veteran 
had minimal complaints.  At his November 1984 military 
separation medical examination, the veteran noted a history 
of recurrent low back pain.  The examiner elaborated that the 
veteran's notation referred to back pain secondary to spinal 
anesthesia.  On clinical evaluation, however, the veteran's 
spine and musculoskeletal system were normal.  A well-healed 
scar from the veteran's hernia operation was noted.

In October 1992, the veteran filed an application for VA 
disability benefits, including service connection for a low 
back disability.  On his application, the veteran claimed 
that following his in-service hernia surgery, he was dropped 
on the floor by a corpsman who was attempting to transfer him 
to a gurney.  He indicated that this incident, in addition to 
the type of duties he performed in service (aviation 
ordinance), resulted in a current low back disability.

In support of his claim, he submitted an October 1992 letter 
from a private chiropractor indicating that the veteran had 
reported that he had been dropped on his back in June 1984, 
during a surgical procedure.  He indicated that it was his 
opinion that "it is medically probable that the fall and 
resulting injury occurring in June 1984, was the initial 
insult weakening this patient's lumbar spine setting him up 
for future aggravations."

In January 1993, the veteran was afforded VA medical 
examination at which time he reported constant, severe low 
back pain since June 1984 when he was dropped on the floor 
following surgery for a left inguinal hernia.  On 
examination, a well-healed, nontender left inguinal hernia 
scar was noted without evidence of recurrence of hernia.  The 
diagnoses included chronic low back pain secondary to 
lumbosacral sprain, questionable history of compression 
fracture of lumbar spine.

A VA outpatient treatment record dated in March 1993 shows 
that the veteran sought treatment, complaining of episodic 
pain in the left groin, which seemed to radiate somewhat to 
the left testicle.  On examination, there was a left inguinal 
hernia scar with some discomfort on palpation in the 
incisional area.  There was no hernia detected.  The 
assessments included prior left inguinal hernia repair in 
1984, with persisting pain in the left groin area, possibly 
neuralgia.  An April 1993 outpatient treatment record 
contains a notation of minor nerve irritation of the 
ilioinguinal nerve on the left, post-operative hernioplasty 
in 1984.  

By April 1993 rating decision, the RO denied service 
connection for a low back disability and granted service 
connection for status post left inguinal hernia repair, 
assigning it an initial zero percent rating pursuant to 
Diagnostic Code 7338.  

The veteran appealed the RO determination, and in March 1997, 
he and his spouse testified at a Travel Board hearing at the 
RO again describing the circumstances of his June 1984 hernia 
operation, to wit that he was dropped on his back following 
such surgery.  The veteran noted that this incident was not 
recorded in his service medical records, but speculated that 
his treating physician may have wanted to cover up the 
incident.  His spouse testified that when she picked the 
veteran up from surgery, he had bruises all over his body, 
from his chest to his knees.  She indicated that he 
thereafter complained of constant low back pain which had 
persisted to the present.  The veteran stated that, from 1984 
to 1990, he had worked through his low back pain.  He 
indicated that he may have visited his family physician for a 
checkup during that period and may have mentioned his low 
back difficulty; however, he indicated that, for the most 
part, he "gave up" on low back treatment until 1990, when 
his symptoms worsened to the point that he could barely 
function. 

In June 1997, the Board determined that additional medical 
evidence was required to ensure a proper disposition of this 
appeal.  Thus, the matter was remanded for additional 
development of the evidence, to include obtaining treatment 
records from the veteran's family physician, as well as 
medical opinion regarding etiology of his current low back 
disability and the current severity of the post-operative 
residuals of a left inguinal hernia repair.

The record shows that the RO made great efforts to comply 
with the development requested by the Board in its June 1997 
remand.  By June 1997 letter to his last known address of 
record, the RO requested that the veteran provide 
authorization to release information from his family 
physician who reportedly had treated him from 1984 to 1990.  
He was also asked to provide additional evidence in support 
of his claim.  He did not respond to the RO and there is no 
indication that the letter was returned by the postal 
authority as undeliverable.

After the veteran failed to respond to the June 1997 letter, 
the RO made several additional attempts to obtain evidence in 
support of the veteran's claim, including scheduling him for 
VA medical examination.  Ultimately, the RO's efforts proved 
unsuccessful, as subsequent letters to the veteran were 
returned as undeliverable.  In fact, despite the RO's 
repeated attempts to locate him by contacting the postal 
authority, his accredited representative, and the Redding VA 
outpatient clinic, the veteran's whereabouts remain unknown.  
The record indicates that correspondence sent to each address 
obtained by the RO (including a Supplemental Statement of the 
Case notifying him of the provisions of 38 C.F.R. §§ 3.158, 
3.159, and 3.655), was returned as undeliverable.  In fact, 
the record reveals that the veteran's last contact with VA 
was at his March 1997 hearing, more than three years ago.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA's duty to assist the veteran is not always a 
one-way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It is up to the veteran to keep the VA 
apprised of his whereabouts.  If he does not, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  He 
must also be prepared to meet his obligations by cooperating 
with VA efforts to provide an adequate medical examination 
and submitting to VA all medical evidence supporting his 
claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  

Under applicable criteria, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158 (1999).  

Based on the facts of this case, the Board finds that the 
veteran has abandoned his claims of service connection for a 
low back disability and an initial compensable rating for the 
post-operative residuals of a left inguinal hernia repair.  
Again, the record in this case reveals no communication from 
him since the Board's June 1997 remand, a period of over 
three years.  Indeed, the last communication from the veteran 
appears to have been his testimony during the March 1997 
hearing.  Since that time, the RO has attempted to contact 
him, without any response on his part.  See also Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (noting that a claimant's 
"virtual disappearance from the process," including his 
failure to report for examination, provide VA with a 
forwarding address, or even to follow up on his claim for 
many years, were main factors in his claim's being 
disallowed.)  In light of the abandonment of this appeal, the 
veteran's claims of service connection for a low back 
disability and an initial compensable rating for post-
operative residuals of a left inguinal hernia repair must be 
dismissed.  

In reaching this determination, the Board finds that the 
veteran has not been prejudiced by its decision to dismiss 
his claims, rather than consider the evidentiary merits of 
the issues on appeal.  He has been given ample opportunity to 
fully present his claims, and he has wholly failed to respond 
to any VA inquiry since the Board's June 1997 remand.  
Moreover, as the Board hereby dismisses his claims, rather 
than deny them on the merits, he remains in a position to 
resubmit his claim in the future if he so desires, without 
the legal requirement of submitting new and material 
evidence.  

In that regard, the veteran is advised that no further action 
will be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158(a) (1999).

ORDER

The claims of entitlement to service connection for a low 
back disability and an initial compensable rating for the 
post-operative residuals of a left inguinal hernia repair are 
deemed abandoned; thus, such issues are hereby dismissed.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

